Citation Nr: 0734756	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-21 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board denied this claim in a decision dated in January 
2007.  The veteran subsequently appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in August 2007, the Court granted a joint 
motion for remand.  Thus, this claim is again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder and in 
conjunction with the Court's August 2007 Order, the Board has 
determined that additional development must be performed 
prior to the adjudication of the veteran's claim.

At the outset, the Board notes that the veteran has not been 
provided with notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the Veterans Claims Assistance Act 
of 2000 (VCAA) notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  Such notice must be provided to the 
veteran.

Additionally, the veteran was provided with VA spine 
examinations in February 2004 and April 2006.  Unfortunately, 
the examination reports are not sufficient to base a decision 
upon.  Therefore, a new VA examination must be provided.  As 
the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described below, the veteran's claim must be remanded for 
another VA examination.

In order to adequately rate the veteran's current disability, 
a VA examination must address both orthopedic and 
neurological manifestations of the veteran's cervical spine 
disability.  The prior examinations did not adequately 
explain the veteran's neurological manifestations nor did 
they address the factors set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A disability of the musculoskeletal system 
is primarily the inability, due to damage, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  See 38 C.F.R. 
§ 4.40 (2007).  Thus, functional loss due to pain and 
weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded 
as seriously disabled.  Id.  See also DeLuca, supra 
(disability ratings should reflect the veteran's functional 
loss due to fatigability, incoordination, endurance, 
weakness, and pain).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the veteran 
with a notice letter compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), pertaining to his 
increased disability evaluation claim.

2.  The RO/AMC must obtain any 
outstanding treatment records for the 
veteran's cervical spine disability from 
April 2006 to the present.

3.  The veteran must then be scheduled 
for a new increased rating VA 
orthopedic and neurological cervical 
spine examination.  In particular, the 
examiner must address the DeLuca 
factors (veteran's functional loss due 
to fatigability, incoordination, 
endurance, weakness, and pain) and how 
the veteran's current disabilities 
affect his work ability.  Any 
radiculopathy diagnosed must  be 
addressed.  If no neurological symptoms 
are found, the examiner should so 
indicate in the examination report.  
The examiner should provide reasons and 
bases for any conclusions made.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



